Citation Nr: 1813227	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-47 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant's character of discharge from service is a bar to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The appellant had active service from October 1980 to June 1983.  His DD-214 reflects that his discharge from service was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision by the VA Atlanta Regional Office (RO).  

The Board remanded this matter for additional development in August 2013, August 2016, and July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional pertinent evidence including an August 2017 VA examination was received by VA following the Board's remand for further development in July 2017.  However, the AOJ did not readjudicate the appellant's claim as directed by the Board.  In a February 2018 brief, the appellant's representative indicated that this case is not yet fit for appellate review because the record does not contain a Supplemental Statement of the Case.  As the representative chose to not waive initial review of that evidence by the AOJ, the Board must remand the appeal.

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, the AOJ must readjudicate the appellant's claim.  If the claim remains denied, the AOJ must provide a Supplemental Statement of the Case to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

